UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Semiannual Report to Shareholders DWS Core Equity Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary March 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 1000® Index† % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 1000® Index† % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 1000® Index† % Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 1000® Index† % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 1000® Index† % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 1000® Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.93%, 1.82%, 1.70%, 3.29%, 0.64% and 0.55% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS Core Equity Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 3/31/13 $ 9/30/12 $ Distribution Information as of 3/31/13 Income Dividends, Six Months $ Portfolio Management Team Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. Effective on or about May 31, 2013, QS Investors will no longer serve as subadvisor to the fund and day-to-day portfolio management of the fund will transition to Deutsche Investment Management Americas Inc. Robert Wang, Head of Portfolio Management and Trading, QS Investors • Began managing the fund in 2007. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, CFA, Head of Equity Portfolio Management and Trading, QS Investors • Began managing the fund in 2010. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. Effective on or about May 31, 2013, the portfolio management team for the fund will be as follows: Owen Fitzpatrick, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2009. • Prior to joining Deutsche Asset & Wealth Management, Managing Director of Deutsche Bank Private Wealth Management, head of U.S. Equity Strategy, manager of the U.S. large cap core, value and growth portfolios, member of the U.S. Investment Committee and head of the Equity Strategy Group. • Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. • BA and MBA, Fordham University. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995-2004; served as U.S. equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset & Wealth Management in 2007. • Portfolio Manager for U.S. Large Cap Equity: New York. • BS, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000. • Equity Research Analyst covering the financial services sector from 2001-2009. • Previously served as a member of the Large Cap Core Equity team. • BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000 with 7 years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. • Portfolio Manager for the Quantitative Group: New York. • Degree in Civil Engineering from Indian Institute of Technology; MBA from Kent State University; PhD in Finance from University of North Carolina at Chapel Hill. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2013 (17.6% of Net Assets) 1. Comcast Corp. Operator of broadband cable communications networks and operator of news and entertainment networks 2.2% 2. Boeing Co. Manufacturer of aircraft 1.9% 3. Allstate Corp. Provides property-liability insurance as well as all types of insurance 1.8% 4. Marathon Petroleum Corp. Refines, transports and markets petroleum products 1.8% 5. Discover Financial Services Credit card issuer and electronics payment services company 1.7% 6. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.7% 7. WellPoint, Inc. Provider of health benefits 1.7% 8. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.6% 9. Eli Lilly & Co. Producer of pharmaceuticals 1.6% 10. Weyerhaeuser Co. Develops and constructs real estate and makes a wide range of forest products 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of March 31, 2013 (Unaudited) Shares Value ($) Common Stocks 98.6% Consumer Discretionary 11.6% Auto Components 0.2% Cooper Tire & Rubber Co. Magna International, Inc. Diversified Consumer Services 0.5% H&R Block, Inc. (a) Hotels, Restaurants & Leisure 0.7% Melco Crown Entertainment Ltd. (ADR)* (a) Six Flags Entertainment Corp. Household Durables 2.3% Mohawk Industries, Inc.* NVR, Inc.* PulteGroup, Inc.* (a) Sony Corp. (ADR) Whirlpool Corp. Internet & Catalog Retail 0.6% Expedia, Inc. (a) Leisure Equipment & Products 0.1% Smith & Wesson Holding Corp.* Media 3.9% Arbitron, Inc. Comcast Corp. "A" Comcast Corp. Special "A" (a) Gannett Co., Inc. (a) News Corp. "A" Time Warner, Inc. Walt Disney Co. Multiline Retail 0.3% Dillard's, Inc. "A" (a) Specialty Retail 2.8% GameStop Corp. "A" (a) Home Depot, Inc. Stage Stores, Inc. The Gap, Inc. (a) TJX Companies, Inc. Textiles, Apparel & Luxury Goods 0.2% Hanesbrands, Inc.* (a) NIKE, Inc. "B" Consumer Staples 10.1% Beverages 1.8% Cia de Bebidas das Americas (ADR) (Preferred) Diageo PLC (ADR) PepsiCo, Inc. Food & Staples Retailing 2.6% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Walgreen Co. Food Products 2.5% Campbell Soup Co. (a) Flowers Foods, Inc. Hormel Foods Corp. (a) Nestle SA (ADR) (Registered) (a) The Hershey Co. Tyson Foods, Inc. "A" (a) Household Products 1.6% Clorox Co. Kimberly-Clark Corp. (a) Procter & Gamble Co. Personal Products 0.3% Avon Products, Inc. Tobacco 1.3% Altria Group, Inc. (a) Philip Morris International, Inc. Energy 12.1% Energy Equipment & Services 0.1% Exterran Holdings, Inc.* (a) Oil, Gas & Consumable Fuels 12.0% Chevron Corp. CNOOC Ltd. (ADR) (a) CVR Energy, Inc. Delek U.S. Holdings, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. Phillips 66 SemGroup Corp. "A"* Statoil ASA (ADR) (a) Tesoro Corp. Valero Energy Corp. Western Refining, Inc. (a) Financials 17.9% Capital Markets 1.5% American Capital Ltd.* Franklin Resources, Inc. Morgan Stanley T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 2.0% Bank of Nova Scotia BankUnited, Inc. CIT Group, Inc.* KeyCorp (a) PNC Financial Services Group, Inc. Popular, Inc.* Regions Financial Corp. Royal Bank of Canada Zions Bancorp. (a) Consumer Finance 1.7% Discover Financial Services Diversified Financial Services 3.9% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. (a) Insurance 6.5% Aflac, Inc. Allstate Corp. Chubb Corp. Cincinnati Financial Corp. (a) Everest Re Group Ltd. Fidelity National Financial, Inc. "A" First American Financial Corp. (a) MBIA, Inc.* (a) PartnerRe Ltd. (a) Progressive Corp. (a) The Travelers Companies, Inc. W.R. Berkley Corp. Real Estate Investment Trusts 2.0% American Capital Agency Corp. (REIT) Corrections Corp. of America (REIT) The Geo Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Thrifts & Mortgage Finance 0.3% Ocwen Financial Corp.* Health Care 13.9% Biotechnology 2.5% Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Onyx Pharmaceuticals, Inc.* (a) United Therapeutics Corp.* (a) Health Care Equipment & Supplies 0.8% Abbott Laboratories Health Care Providers & Services 5.7% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. Health Management Associates, Inc. "A"* McKesson Corp. (a) UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. Life Sciences Tools & Services 0.2% Covance, Inc.* (a) PAREXEL International Corp.* Pharmaceuticals 4.7% Eli Lilly & Co. Johnson & Johnson (a) Merck & Co., Inc. Novo Nordisk AS (ADR) (a) Pfizer, Inc. Questcor Pharmaceuticals, Inc. (a) Shire PLC (ADR) Industrials 10.8% Aerospace & Defense 4.1% Alliant Techsystems, Inc. Boeing Co. DigitalGlobe, Inc.* Huntington Ingalls Industries, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Raytheon Co. (a) Airlines 2.4% Alaska Air Group, Inc.* Allegiant Travel Co. Copa Holdings SA "A" Delta Air Lines, Inc.* Ryanair Holdings PLC (ADR) Southwest Airlines Co. (a) U.S. Airways Group, Inc.* (a) Building Products 0.8% Lennox International, Inc. (a) Masco Corp. USG Corp.* (a) Commercial Services & Supplies 0.3% Avery Dennison Corp. Viad Corp. Construction & Engineering 0.6% Chicago Bridge & Iron Co. NV Jacobs Engineering Group, Inc.* Electrical Equipment 0.4% Eaton Corp. PLC Generac Holdings, Inc. Industrial Conglomerates 0.7% Danaher Corp. (a) Koninklijke Philips Electronics NV Machinery 1.4% ITT Corp. (a) Mueller Water Products, Inc. "A" Oshkosh Corp.* Terex Corp.* (a) Toro Co. Valmont Industries, Inc. Professional Services 0.1% Manpower, Inc. Information Technology 16.0% Communications Equipment 3.2% Cisco Systems, Inc. InterDigital, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd.* (a) Telefonaktiebolaget LM Ericsson (ADR) (a) Computers & Peripherals 3.1% Apple, Inc. Hewlett-Packard Co. Seagate Technology PLC (a) Silicon Graphics International Corp.* (a) Western Digital Corp. Electronic Equipment, Instruments & Components 0.2% Avnet, Inc.* Flextronics International Ltd.* Internet Software & Services 2.6% AOL, Inc. (a) eBay, Inc.* LinkedIn Corp. "A"* (a) IT Services 4.0% Computer Sciences Corp. CoreLogic, Inc.* (a) International Business Machines Corp. Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 1.6% Analog Devices, Inc. Cree, Inc.* (a) First Solar, Inc.* (a) KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* Software 1.3% Activision Blizzard, Inc. Microsoft Corp. Solarwinds, Inc.* (a) Symantec Corp.* Materials 4.4% Chemicals 3.1% CF Industries Holdings, Inc. (a) LyondellBasell Industries NV "A" Monsanto Co. The Sherwin-Williams Co. Westlake Chemical Corp. (a) Paper & Forest Products 1.3% International Paper Co. Louisiana-Pacific Corp.* (a) Telecommunication Services 1.0% Diversified Telecommunication Services 0.7% Nippon Telegraph & Telephone Corp. (ADR) Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.3% Sprint Nextel Corp.* (a) Utilities 0.8% Independent Power Producers & Energy Traders 0.4% NRG Energy, Inc. Multi-Utilities 0.4% Ameren Corp. Consolidated Edison, Inc. (a) Public Service Enterprise Group, Inc. Total Common Stocks (Cost $2,634,944,887) Securities Lending Collateral 19.9% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $613,390,861) Cash Equivalents 1.2% Central Cash Management Fund, 0.12% (b) (Cost $37,945,424) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,286,281,172)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $3,304,591,906. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $386,595,295. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $413,214,801 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $26,619,506. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net are pending sales, that are also on loan (see Notes to Financial Statements). The value of securities loaned at March 31, 2013 amounted to $566,779,992, which is 18.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At March 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 6/21/2013 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
